UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 28, 2010 Date of Report (Date of Earliest Event Reported) Commission file number–001-10852 INTERNATIONAL SHIPHOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of(I.R.S. Employer Identification Number) incorporation or organization) 11 North Water Street, Suite 18290Mobile, Alabama36602 (Address of principal executive offices)(Zip Code) (251) 243-9100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02.Results of Operations and Financial Condition. On April 28, 2010, International Shipholding Corporation issued a press release reporting its financial results for the first quarter of 2010.A copy of the press release is furnished as Exhibit 99.1 and incorporated herein by reference. Item 5.07.Submission of Matters to a Vote of Security Holders Our Annual Meeting of Stockholders was held April 28, 2010.On April 29, 2010, International Shipholding Corporation issued a press release announcing the results of the matters voted on during the meeting.A copy of the press release is furnished as Exhibit 99.2 and incorporated herein by reference.The matters voted upon and the results of the voting were as follows: (1)Election of Board of Directors: Nominee Votes For Votes Withheld Broker Non-Votes 1.Kenneth H. Beer 2.Erik F. Johnsen 3.Erik L. Johnsen 4.Niels M. Johnsen 5.H. Merritt Lane 6.Edwin A. Lupberger 7.James J. McNamara 8.Harris V. Morrissette 9.T. Lee Robinson (2)Amend the Company's Certificate of Incorporation to increase the number of authorized common shares: Shares Voted For Votes Against 360,735 Votes Abstained 40,733 Shares Unvoted (3)Ratification of Ernst & Young, LLP, certified public accountants, as our independent auditors for the fiscal year ending December 31, 2010: Shares Voted For Votes Against Votes Abstained 26,013 Item 9.01.Financial Statements and Exhibits. (c) Exhibit Exhibit NumberDocument 99.1 Press Release dated April 28, 2010 99.2 Press Release dated April 29, 2010 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERNATIONAL SHIPHOLDING CORPORATION /s/ Manuel G. Estrada Manuel G. Estrada Vice President and Chief Financial Officer Date April 30, 2010
